                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 1 of 22




 1

 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                               AT SEATTLE
10
                                                        )
11    WASHINGTON CATTLEMEN’S                            ) Civil Action No. ____________________
      ASSOCIATION,                                      )
12
                                                        )
13           Plaintiff,                                 )               COMPLAINT
      v.                                                )
14                                                      )
      UNITED STATES ENVIRONMENTAL                       )
15
      PROTECTION AGENCY; ANDREW                         )
16    WHEELER, in his official capacity as acting       )
      administrator of the Environmental                )
17    Protection Agency; UNITED STATES                  )
      ARMY CORPS OF ENGINEERS; and R.D.                 )
18
      JAMES, in his official capacity as Assistant      )
19    Secretary for Civil Works, Department of          )
      the Army,                                         )
20                                                      )
             Defendants.                                )
21
                                                        )
22
                                              INTRODUCTION
23
             1.       This lawsuit is about the proper interpretation of the term “navigable waters” in the
24
     Clean Water Act, 33 U.S.C. 1362(12) and 1362(7). The Clean Water Act is a strict liability statute
25
     that imposes severe criminal penalties for unpermitted discharges to “navigable waters.”
26
     Permitting is onerous and expensive, costing years of time and hundreds of thousands of dollars
27
     on average. What “waters” are “navigable” is thus a major question. In 1986, the Environmental

     Complaint - 1                                                                  Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 2 of 22




 1   Protection Agency (EPA) and Army Corps of Engineers (Army) adopted joint regulations (the
 2   1986 Regulations) that interpreted the term broadly to include extensive non-navigable water
 3   bodies and features upstream of and even isolated from navigable-in-fact rivers and lakes. In 2015,
 4   EPA and the Army replaced the 1986 Regulations with a new regulation that re-interpreted the
 5   term even more broadly (the 2015 Navigable Waters Definition). Federal courts have enjoined the
 6   2015 Navigable Waters Definition in roughly half of the country, but not in Washington. Plaintiff’s
 7   members own or operate real property with aquatic features throughout Washington, and are
 8   potentially subject to EPA and Army permitting and enforcement, depending on the applicability
 9   and validity of the 1986 Regulations and the 2015 Navigable Waters Definition. Plaintiff
10   challenges several provisions of the 2015 Navigable Waters Definition, as either exceeding the
11   agencies’ statutory authority under the Clean Water Act or Congress’ authority under the
12   Commerce Clause, the Due Process Clause, and the Tenth Amendment. Plaintiff asks this Court
13   to clarify which regulations are applicable to its members, and to determine which provisions of
14   the applicable regulations are statutorily or constitutionally invalid.
15                                     JURISDICTION AND VENUE
16            2.      Jurisdiction is founded upon 28 U.S.C. § 1331 (federal question); § 1346(a)(2)
17   (civil action against the United States); § 2201 (authorizing declaratory relief); § 2202 (authorizing
18   injunctive relief and any other “necessary and proper” relief); and 5 U.S.C. § 702 (judicial review
19   of agency action under the Administrative Procedure Act).
20            3.      Plaintiff has exhausted all administrative remedies.
21            4.      This action is timely. 28 U.S.C. § 2401(a).
22            5.      The challenged rules are final agency actions, ripe for judicial review. 5 U.S.C.
23   § 704.
24            6.      Venue is proper in this District pursuant to 5 U.S.C. § 703 (venue for actions under
25   the Administrative Procedure Act generally proper in “a court of competent jurisdiction”).
26   ///
27



     Complaint - 2                                                                  Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 3 of 22




 1                                                PARTIES
 2   Plaintiff
 3           7.       The Washington Cattlemen’s Association (WCA) is a nonprofit trade organization
 4   dedicated to promoting and preserving the beef industry through producer and consumer
 5   education, legislative participation, regulatory scrutiny, and legal intervention related to
 6   environmental regulation, including the Clean Water Act. WCA represents over 1,300 cattlemen
 7   and landowners throughout the state of Washington, many of whom are subject to the Clean Water
 8   Act under the broader jurisdictional standards established in the Final Rule. On behalf of these
 9   members, WCA submitted comments and congressional testimony opposing the Final Rule.
10   Defendants
11           8.       The United States Environmental Protection Agency is a cabinet agency and has
12   enforcement responsibility for portions of the Clean Water Act affected by the 2015 Navigable
13   Waters Definition. The EPA jointly issued the regulations challenged in this action.
14           9.       Andrew Wheeler is the Administrator of the EPA. His predecessor Gina McCarthy
15   signed the 2015 Navigable Waters Definition on behalf of EPA on June 29, 2015.
16           10.      The United States Army Corps of Engineers is a branch of the Department of the
17   Army and has enforcement responsibility for portions of the Clean Water Act affected by the 2015
18   Navigable Waters Definition. The Army jointly issued the regulations challenged in this action.
19           11.      R.D. James is the Assistant Secretary of the Army for Civil Works. His predecessor
20   Jo-Ellen Darcy signed the 2015 Navigable Waters Definition on behalf of the Corps on
21   June 29, 2015.
22                                       LEGAL BACKGROUND
23           12.      For over a hundred years, the United States Congress regulated the obstruction of
24   navigation on rivers and lakes through a series of statutes that applied to “navigable waters of the
25   United States.” Rapanos v. United States, 547 U.S. 715, 723 (2006). In a line of cases originating
26   with The Daniel Ball, the Supreme Court of the United States interpreted this term to refer to
27



     Complaint - 3                                                                Pacific Legal Foundation
                                                                                               930 G Street
                                                                              Sacramento, California 95814
                                                                                            (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 4 of 22



             [t]hose rivers . . . which are navigable in fact [, i.e.] when they are used, or are
 1
             susceptible of being used, in their ordinary condition, as highways for commerce
 2           over which trade and travel are or may be conducted in the customary modes of
 3
             travel on water. And they constitute navigable waters of the United States within
             the meaning of the acts of Congress, in contradistinction from the navigable waters
 4           of the States, when they form in their ordinary condition by themselves, or by
 5           uniting with other waters, a continued highway over which commerce is or may be
             carried on with other States or foreign countries in the customary modes in which
 6
             such commerce is conducted by water.
 7
     77 U.S. 557, 563 (1870); see also Rapanos, 547 U.S. at 723. Federal courts can take judicial notice
 8
     of whether or not a given river or lake is navigable-in-fact, although the precise portions of it that
 9
     are navigable may require consideration of evidence. United States v. Rio Grande Dam &
10
     Irrigation Co., 174 U.S. 690, 698 (1899).
11
             13.      The phrase “navigable waters of the United States” was used in Section 10 of the
12
     River and Harbors Act when that act was first adopted in 1899, Mar. 3, 1899, c. 425, § 10, 30
13
     Stat. 1151, and remains in use today, 33 U.S.C. § 403. Section 10 also prohibits obstructions to
14
     “the navigable capacity of the waters of the United States” unless authorized by Congress.
15
     33 U.S.C. § 403.
16                                      THE CLEAN WATER ACT
17           14.      In 1972, Congress adopted significant amendments to the Federal Water Pollution
18   Control Act, 33 U.S.C. § 1251, et seq., which has since been called the Clean Water Act (the Act).
19   The Act prohibits unpermitted discharges, defined as additions of pollutants from point sources to
20   navigable waters. 33 U.S.C. §§ 1311(a), 1362(12). The Act assigns general permitting authority to
21   the EPA, with specific permitting authority assigned to the Army Corps of Engineers to permit
22   discharges of dredged or fill material. 33 U.S.C. §§ 1342(a)(1), 1344(a). So, the meaning of the
23   term “navigable waters” is what determines whether any particular action is prohibited and/or
24   subject to permitting by the Act. The Act defines “navigable waters” to “mean[] the waters of the
25   United States, including the territorial seas.” 33 U.S.C. § 1362(7).
26           15.      The Act’s words “navigable waters” and “waters of the United States, including the
27   territorial seas” are very close to the predecessor statutes’ words “navigable waters of the United

     Complaint - 4                                                                  Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 5 of 22




 1   States” and the expression “navigable capacity of the waters of the United States” in Section 10 of
 2   the Rivers and Harbors Act. This evinces a congressional intent that the terms be interpreted in a
 3   closely related way. The only significant variation in the terms is the Clean Water Act’s
 4   introduction of the term “the territorial seas.” This indicates that the Act applies to navigable-in-
 5   fact waters as defined in The Daniel Ball and referenced in Section 10 of the Rivers and Harbors
 6   Act, and downstream waters to and including the territorial seas.
 7           16.      Nothing in the Act’s definition of “navigable waters” extends the term to non-
 8   navigable waters of any sort (e.g., tributaries and “adjacent waters”) that are upstream of or isolated
 9   from navigable-in-fact waters. Nothing in the legislative history of the Act shows that Congress
10   “intended to exert anything more than its commerce power over navigation.” Solid Waste Agency
11   of Northern Cook County v. Army Corps of Engineers, 531 U.S. 159, 168 n.3 (2001) (SWANCC).
12   In contrast, when Congress has intended to extend its reach to waters that are not navigable, it has
13   said so expressly. For instance, with the Flood Control Act of 1936, Congress claimed authority
14   over “navigable waters or their tributaries, including watersheds thereof.” 30 U.S.C. § 701(a);
15   49 Stat. 1570.
16           17.      To the extent that “navigable waters” under the Act were to be interpreted to include
17   any non-navigable waters upstream of navigable-in-fact waters, the Act provides no intelligible
18   principle for determining which non-navigable waters are included.
19            EARLY AGENCY REGULATIONS AND RIVERSIDE BAYVIEW HOMES
20           18.      In 1974 the Army adopted regulations defining “navigable waters” under the Act
21   to implement its permitting authority, consistent with the historic definition adopted in The Daniel
22   Ball. 39 Fed. Reg. 12,119 (Apr. 3, 1974); Rapanos, 547 U.S. at 723; SWANCC, 531 U.S. at 169.
23   The U.S. District Court for the District of Columbia ruled that these regulations were inadequate
24   in Natural Resources Defense Council v. Callaway, 392 F. Supp. 685, 686 (D. D.C. 1975). The
25   Army was subsequently unable to identify any “persuasive evidence that [it] mistook Congress’
26   intent in 1974.” SWANCC, 531 U.S. at 168.
27   ///


     Complaint - 5                                                                   Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 6 of 22




 1           19.      But instead of appealing the trial court ruling, the Army adopted new and
 2   significantly broader regulations in 1975, 1977, and 1982. These regulations added the regulation
 3   of wetlands as “navigable waters” for the first time. See generally United States v. Riverside
 4   Bayview Homes, Inc., 474 U.S. 121, 123-24 (1985).
 5           20.      In 1985 the Supreme Court decided Riverside Bayview Homes, which holds that the
 6   Army regulations then in-effect reasonably interpreted “navigable waters” to include a non-
 7   navigable wetland adjacent to a navigable-in-fact creek. 474 U.S. at 135. The Supreme Court did
 8   not consider, in Riverside Bayview Homes, whether “navigable waters” included wetlands that
 9   were not actually adjacent to navigable-in-fact waters. Id. at 124 n.2; id. at 131 n.8.
10                                       THE 1986 REGULATIONS
11           21.      In 1986, EPA and the Army jointly adopted new and coordinated regulations
12   defining “navigable waters” to include:
13
                      •        All navigable-in-fact waters, plus all waters which are, were, or
14                    reasonably could be used more generally in interstate commerce (33 C.F.R
                      § 328.3(a)(1) (1987)1);
15
                      •        The territorial seas (33 C.F.R. § 328.3(a)(6) (1987));
16                    •        All interstate waters including interstate wetlands (“Interstate
                      Waters”) (33 C.F.R. § 328.3(a)(2) (1987));
17
                      •        All intrastate waters (whether navigable or not) that met various
18                    criteria (“Covered Intrastate Waters”) (33 C.F.R. § 328.3(a)(3) (1987));
19
                      •        All non-navigable tributaries to navigable-in-fact waters, Interstate
                      and Covered Intrastate Waters, and Impoundments (“Non-navigable
20                    Tributaries”) (33 C.F.R. § 328.3(a)(5) (1987));
                      •        Wetlands adjacent to (meaning “bordering, contiguous, or
21
                      neighboring”) the territorial seas, navigable-in-fact waters, Interstate and
22                    Covered Intrastate Waters, and their Non-navigable Tributaries (“Adjacent
                      Wetlands”) (33 C.F.R. §§ 328.3(a)(7), 328.3(c) (1987)); and
23
                      •        All impoundments of all other waters covered by the definition
24                    (“Impoundments”) (33 C.F.R. § 328.3(a)(4) (1987)).
                      •        33 C.F.R. § 328.3(a) (1987); 51 Fed. Reg. 41,206, 41,250-51
25
                      (Nov. 13, 1986) (the “1986 Regulations”).
26

     1
27     For ease of reference, the Army’s regulations are cited throughout. From the 1986 Regulations
     forward, both EPA and the Army’s regulations are identical in relevant part.
     Complaint - 6                                                                   Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 7 of 22




 1           22.      When it adopted the 1986 Regulations, the Army also adopted EPA’s prior position
 2   that “navigable waters” included all waters (1) used to irrigate crops sold in interstate commerce,
 3   (2) served as habitat for birds protected by the Migratory Bird Treaty Act, (3) served as habitat for
 4   endangered species, or (4) “which are or would be used as habitat by migratory birds which cross
 5   state lines.” 51 Fed. Reg. 41,217 (Nov. 13, 1986). The last of these provisions was known as the
 6   Migratory Bird Rule.
 7                                      SWANCC AND RAPANOS
 8           23.      The 1986 Regulations were the subject of two subsequent adverse Supreme Court
 9   decisions. In SWANCC, the Supreme Court invalidated the Migratory Bird Rule as beyond the
10   scope of “navigable waters” under the Act. SWANCC narrowed Riverside Bayview Homes by
11   emphasizing that the word “navigable” in the text of the Act demonstrates that Congress’ intent
12   was focused on its “traditional jurisdiction over waters that were . . . navigable in fact.” 531 U.S.
13   at 172. In SWANCC the Court further emphasized the dual purposes of the Act, with federalism
14   and local control of land use and water allocation equal to the federal policy of water quality
15   protection, and that the Clean Water Act lacks the necessary “clear statement” to indicate any
16   congressional intent to interfere in traditionally local functions. Id. at 172-74. SWANCC also posits
17   that the Army’s original 1974 regulations defining “navigable waters” consistent with the meaning
18   set forth in The Daniel Ball may have been correct. 531 U.S. at 168, id. at 168 n.3.
19           24.      Then in a fractured opinion in Rapanos, the Supreme Court invalidated the Non-
20   navigable Tributary and Adjacent Wetlands provisions of the 1986 Regulations, also as being
21   beyond the scope of the statutory term “navigable waters.”
22           25.      The issue in Rapanos was how to interpret the Clean Water Act’s term “navigable
23   waters” in the context of non-navigable tributaries to navigable-in-fact waterways, and wetlands
24   that do not physically abut navigable-in-fact waterways. 547 U.S. at 728, id. at 759 (Kennedy, J.,
25   concurring). The judgment of the Court in Rapanos was to remand the case because the lower
26   courts had not properly interpreted that term. Id. at 757. The five Justices who supported the
27   judgment arrived at it by two different interpretations of the term “navigable waters.”


     Complaint - 7                                                                 Pacific Legal Foundation
                                                                                                930 G Street
                                                                               Sacramento, California 95814
                                                                                             (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 8 of 22




 1           26.      The plurality determined that the language, structure, and purpose of the Clean
 2   Water Act all limited federal authority to “relatively permanent, standing or continuously flowing
 3   bodies of water” commonly recognized as “streams, oceans, rivers and lakes” connected to
 4   traditional navigable waters. Id. at 732, 739; see also id. at 742. The plurality also authorized
 5   federal regulation of wetlands physically abutting these water bodies, such that they have an
 6   immediate surface water connection where the wetland and water body are “indistinguishable.”
 7   Id. at 755.
 8           27.      Justice Kennedy joined the plurality in the judgment. But he proposed a broader
 9   interpretation of “navigable waters” than the plurality: the “significant nexus” test. Id. at 759
10   (Kennedy, J., concurring). Under this view, the federal government could regulate a non-abutting
11   wetland if it significantly affects the physical, chemical, and biological integrity of a navigable-in-
12   fact waterway. Id. at 779 (Kennedy, J., concurring).
13                                  2008 POST-RAPANOS GUIDANCE
14           28.      Following Rapanos, EPA and the Army jointly adopted an informal guidance
15   document (the 2008 Post-Rapanos Guidance) which purported to apply the Rapanos decision to
16   the 1986 Regulations.
17           29.      The 2008 Post-Rapanos Guidance is a “rule” within the ambit of the Congressional
18   Review Act, 5 U.S.C. § 801, et seq., but was not and has never been submitted to Congress as the
19   Congressional Review Act requires.
20           30.      The Post-Rapanos Guidance asserts that the Army and EPA may exercise authority
21   under either the Rapanos plurality or concurrence.
22           31.      The Guidance also asserts that the plurality standard is satisfied by tributaries that
23   flow as little as 90 days per year, and broadly defines “adjacent” for the purpose of regulating
24   adjacent wetlands.
25                           THE 2015 NAVIGABLE WATERS DEFINITION
26           32.      In 2015, EPA and the Army adopted yet another new regulation (the 2015
27   Navigable Waters Definition) purporting to define the Act’s term “navigable waters.” 33 C.F.R.


     Complaint - 8                                                                   Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 9 of 22




 1   § 328.3 (2016); 80 Fed. Reg. 37,054 (June 29, 2015). The 2015 Navigable Waters Definition
 2   superseded the 1986 Regulations and any guidance interpreting the 1986 Regulations.
 3           33.      33 C.F.R. § 328.3(a) of the 2015 Navigable Waters Definition defines “navigable
 4   waters” to include:
 5           (1)      Navigable-in-fact waters, plus all waters which are, were, or reasonably
 6
                      could be used more generally in interstate commerce;
             (2)      All interstate waters, including interstate wetlands;
 7
             (3)      The territorial seas;
 8           (4)      All impoundments of other included waters;
             (5)      All tributaries of navigable-in-fact and interstate waters and the territorial
 9
                      seas (“(a)(1)-(3) Waters”);
10           (6)      All waters adjacent to navigable-in-fact and interstate waters, the territorial
                      seas, impoundments, and tributaries (“(a)(1)-(5) Waters”);
11
             (7)      Certain types of wetlands, ponds, and bays occurring in different regions of
12                    the country, as determined on a case-by-case basis to have a significant
                      nexus to (a)(1)-(3) Waters; and
13
             (8)      Certain waters within the 100-year floodplain of (a)(1)-(3) Waters, and
14                    certain additional waters within 4,000 feet of (a)(1)-(5) Waters, as
                      determined on a case-by-case basis to have a significant nexus to (a)(1)-(3)
15
                      Waters.
16          34.     33 C.F.R. § 328.3(c)(1) of the 2015 Navigable Waters Definition defines “adjacent”
17   as bordering, contiguous, or neighboring (a)(1)-(5) Waters.

18           35.      33 C.F.R. § 328.3(c)(2) of the 2015 Navigable Waters Definition defines

19   “neighboring” as within 100 feet of the ordinary high water mark of an (a)(1)-(5) Water, within

20   the 100-year floodplain and within 1,500 feet of the ordinary high water mark of (a)(1)-(5) Waters,

21   or within 1,500 feet of (a)(1)-(3) Waters including the Great Lakes.

22           36.      33 C.F.R. § 328.3(c)(3) of the 2015 Navigable Waters Definition defines

23   “tributary” as a water with a bed and bank and an ordinary high water mark, that contributes flow

24   to (a)(1)-(3) Waters.

25           37.      33 C.F.R. § 328.3(c)(5) defines “significant nexus” based on nine factors, most of

26   which are ecological factors unrelated to navigation.

27           38.      Plaintiff and others submitted substantive comments to EPA and the Army during


     Complaint - 9                                                                    Pacific Legal Foundation
                                                                                                   930 G Street
                                                                                  Sacramento, California 95814
                                                                                                (916) 419-7111
                     Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 10 of 22




 1   the public comment period of the rulemaking for the 2015 Navigable Waters Definition. These
 2   comments objected to the inclusion of interstate waters, intrastate waters that are not navigable-
 3   in-fact, and the regulation of all non-navigable tributaries and all adjacent wetlands and other
 4   waters.
 5             39.     EPA and the Army adopted certain provisions of the 2015 Navigable Waters
 6   Definition without notice and an opportunity to comment in violation of the Administrative
 7   Procedures Act, including the definition of “neighboring” in Section 328.3(c)(2), the inclusion of
 8   certain types of wetlands under Section 328.3(a)(7), the inclusion of waters within 4,000 feet of
 9   (a)(1)-(5) Waters on a case-by-case basis in Section 328.3(a)(8), and the catalog of factors for
10   determining significant nexus in Section 328.3(c)(5).
11       LITIGATION CHALLENGING THE 2015 NAVIGABLE WATERS DEFINITION
12             40.     Plaintiff previously filed suit to challenge the 2015 Navigable Waters Definition in
13   the U.S. District Court for the District of Minnesota on July 15, 2015, case number 0:15-cv-03058-
14   DWF-LIB (the 2015 Lawsuit).
15             41.     The District Court for the District of Minnesota dismissed Plaintiff’s complaint in
16   the 2015 Lawsuit without prejudice on November 8, 2016, on the ground that 33 U.S.C.
17   § 1369(b)(1)(E) and (F) vested exclusive jurisdiction over Plaintiff’s claims in the circuit courts of
18   appeals rather than the district courts. See Washington Cattlemen’s Association v. EPA, No. 0:15-
19   cv-03058-DWF-LIB, 2016 WL 6645765 (D. Minn. Nov. 8, 2016).
20             42.     Due to the potential impact of 33 U.S.C. § 1369(b)(1), Plaintiff also litigated its
21   claims against the 2015 Navigable Waters Definition in the Sixth Circuit. See In re United States
22   Dep’t of Defense, United States Environmental Protection Agency Final Rule: Clean Water Rule:
23   Definition of Waters of the United States, 817 F.3d 261 (6th Cir. 2016) (Plaintiff’s petition number
24   was 15-4188.).
25             43.     On October 9, 2015, the Sixth Circuit stayed the 2015 Navigable Waters Definition
26   nationwide. In re EPA, 803 F.3d 804 (6th Cir. 2015). From the 2015 Navigable Waters Definition’s
27



     Complaint - 10                                                                  Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 11 of 22




 1   effective date of August 28, 2015, until the Sixth Circuit stayed the rule on October 9 of that year,
 2   the 2015 Navigable Waters Definition was the legal status quo in the state of Washington.
 3           44.      On January 22, 2018, the Supreme Court of the United States held, in National
 4   Association of Manufacturers v. Department of Defense, 138 S. Ct. 617 (2018), that 33 U.S.C.
 5   § 1369(b)(1)(E) and (F) do not apply to cases challenging the 2015 Navigable Waters Definition,
 6   that the suits challenging them were within the jurisdiction of the district courts, and that the Sixth
 7   Circuit lacked jurisdiction to entertain Plaintiff’s petition for review.
 8           45.      Following the Supreme Court’s decision in National Association of Manufacturers,
 9   the Sixth Circuit dissolved its nationwide stay and dismissed Plaintiff’s petition challenging the
10   2015 Navigable Waters Definition on February 28, 2018. In re United States Department of
11   Defense, 713 Fed. Appx. 489 (6th Cir. 2018).
12           46.      Following the Supreme Court’s decision in National Association of Manufacturers,
13   litigation has resumed against the 2015 Navigable Waters Definition in multiple district courts
14   across the country.2
15           47.      In 2018, two courts enjoined the 2015 Navigable Waters Definition in those states
16   that are plaintiffs in each case. See Georgia v. Pruitt, 326 F. Supp. 3d 1356 (S.D. Ga. 2018)
17   (Georgia, Alabama, Florida, Indiana, Kansas, North and South Carolina, Utah, West Virginia,
18   Wisconsin, and Kentucky); Texas v. EPA, No. 3:15-cv-00162, 2018 WL 4518230 (S.D. Tex.
19   Sept. 12, 2018) (Texas, Louisiana, and Mississippi).3
20           48.      No court has enjoined the 2015 Navigable Waters Definition in the state of
21   Washington.
22                           THE CURRENT REGULATORY LANDSCAPE
23           49.      In anticipation of the Sixth Circuit’s dissolution of its nationwide stay of the 2015
24
     2
       Plaintiff’s accompanying Notice of Related Litigation provides as complete a list as Plaintiff has
25   been able to identify.
     3
26
       See also North Dakota v. EPA, 127 F. Supp. 3d 1047, 1060 (D.N.D. 2015) (North and South
     Dakota, Alaska, Arizona, Arkansas, Colorado, Idaho, Missouri, Montana, Nebraska, Nevada,
27   Wyoming, and New Mexico). This injunction was issued before the 2015 Navigable Waters
     Definition took effect.
     Complaint - 11                                                                  Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 12 of 22




 1   Navigable Waters Definition, EPA and the Army adopted a regulation on February 6, 2018, adding
 2   a February 6, 2020, applicability date to the 2015 Navigable Waters Definition (the Applicability
 3   Date Rule). See 33 C.F.R. § 328.3(e) (2019); 83 Fed. Reg. 5208 (Feb. 6, 2018).
 4           50.      Multiple groups of litigants have filed suit against the Applicability Date Rule. One
 5   federal district court has enjoined it nationwide, see South Carolina Coastal Conservation League
 6   v. Pruitt, 318 F. Supp. 3d 959 (D.S.C. 2018), and this Court has vacated the Applicability Date
 7   Rule nationwide, see Puget Soundkeeper Alliance v. Wheeler, No. C15-1342-JCC;
 8   2018 WL 6169196 (W.D. Wash. Nov. 26, 2018). On or about March 8, 2019, the EPA and the
 9   Army abandoned their appeals from these orders. See Puget Soundkeeper Alliance v. Wheeler,
10   Ninth Circuit Case No. 19-35074, Unopposed Motion to Voluntarily Dismiss Appeal, March 8,
11   2019, Docket Entry 11; South Carolina Coastal Conservation League v. Wheeler, Fourth Circuit
12   Case No. 19-1988(L), Unopposed Motion to Voluntarily Dismiss Appeal, March 8, 2019,
13   Document 25.
14           51.      Since no court has enjoined the 2015 Navigable Waters Definition in Washington,
15   and the Applicability Date Rule that was intended to defer imposition of the 2015 Definition has
16   been enjoined and vacated in the state with no further appeals pending, Plaintiff’s members are
17   presently subject to the 2015 Navigable Waters Definition, for all purposes.
18           52.      EPA and the Army are presently considering a regulation that would repeal the
19   2015 Navigable Waters Definition and recodify the 1986 Regulations (the “Repeal and Recodify
20   Rule”). The agencies have taken two rounds of public comment on the proposed Repeal and
21   Recodify Rule, and have yet to issue a final rule.
22           53.      The proposed Repeal and Recodify Rule would readopt the 1986 Regulations and
23   related guidance documents. But the agencies refused to consider public comment on the substance
24   of the 1986 Regulations and related guidance. 82 Fed. Reg. 34,903.
25           54.      The refusal to take comment on the proposed “administration” of the 1986
26   Regulations, Post-Rapanos Guidance, and other guidance documents, violated EPA and the
27   Army’s obligations for notice and comment rulemaking under the Administrative Procedure Act,


     Complaint - 12                                                                 Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 13 of 22




 1   5 U.S.C. § 553(c).
 2           55.      The 1986 Regulations and related guidance which EPA and the Army propose to
 3   readopt under the proposed Repeal and Recodify Rule were not and have never been submitted to
 4   Congress for review, in violation of the Congressional Review Act.
 5           56.      Several provisions of the 1986 Regulations, and certain provisions of the related
 6   guidance, exceed the scope of the Clean Water Act, in that both the Migratory Bird Rule (adopted
 7   as guidance at the time the 1986 Regulations were adopted) and the Tributary and Adjacent
 8   Wetland rules, have all been declared invalid by the Supreme Court.
 9           57.      The 1986 Regulation’s inclusion of all interstate waters and of many intrastate
10   waters that are not navigable-in-fact also exceeds the agency’s authority under the Act.
11           58.      At such time as EPA and the Army finalize and promulgate the Repeal and
12   Recodify Rule, Plaintiff anticipates seeking leave to amend or supplement this complaint to raise
13   claims against the Repeal and Recodify Rule.4
14                             DECLARATORY RELIEF ALLEGATIONS
15           59.      The preceding paragraphs are incorporated herein.
16           60.      The validity of the 2015 Navigable Waters Definition is the subject of a live
17   controversy. Plaintiff contends the 2015 Definition changes and broadens the substantive standards
18   for determining jurisdictional waters under the Clean Water Act in violation of statutory and
19   constitutional authority. Defendants claim the Final Rule merely “clarifies” existing standards and
20   is consistent with these authorities.
21           61.      No factual development is necessary to resolve this case as Plaintiff raises a pure
22   legal challenge to the 2015 Navigable Waters Definition on its face.
23           62.      Plaintiff’s members are injured by the 2015 Navigable Waters Definition because
24   they hold beneficial interests in property that is or will be subject to increased federal regulatory
25   authority under the various regulations’ changed and illegal standards for determining jurisdiction.
26

     4
27    Plaintiffs will amend of right if within the timeframe to do so under the Federal Rules of Civil
     Procedure.
     Complaint - 13                                                                Pacific Legal Foundation
                                                                                                930 G Street
                                                                               Sacramento, California 95814
                                                                                             (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 14 of 22




 1   This will require such landowners to seek federal permit approval (at significant cost) to use their
 2   property for its intended purpose. Or, it will require Plaintiff’s members to seek a determination
 3   from the Army or a private party expert whether the final rule applies to them. See Hawkes Co.,
 4   Inc. v. United States Army Corps of Engineers, 782 F.3d 944, 1003 (8th Cir. 2015) (Kelly, J.,
 5   concurring) (“This is a unique aspect of the CWA; most laws do not require the hiring of expert
 6   consultants to determine if they even apply to you or your property.”), aff’d, Army Corps of
 7   Engineers v. Hawkes Co., 136 S. Ct. 1807 (2016).
 8           63.      Accordingly, an actual and substantial controversy exists between Plaintiff and
 9   Defendants as to the parties’ respective legal rights and responsibilities. A judicial determination
10   of the parties’ rights and responsibilities arising from this actual controversy is necessary and
11   appropriate at this time.
12                               INJUNCTIVE RELIEF ALLEGATIONS
13           64.      The preceding paragraphs are incorporated herein.
14           65.      Because of the 2015 Navigable Waters Definition’s broadened and illegal
15   jurisdictional interpretation of “navigable waters” under the Clean Water Act, Plaintiff’s members
16   will now be required to obtain federal approval of new and ongoing land-use projects at a cost of
17   tens of thousands of dollars and months, if not years, of delay.
18           66.      Plaintiff’s members will continue to be injured by the Army and EPA’s expanded
19   interpretation of “navigable waters” under the Clean Water Act.
20           67.      Enjoining the enforcement of the 2015 Navigable Waters Definition will redress
21   these harms.
22           68.      Plaintiff has no plain, speedy, and adequate remedy at law and, absent judicial
23   intervention, Plaintiff will suffer irreparable injury.
24           69.      If not enjoined, the Corps and EPA will enforce the 2015 Navigable Waters
25   Definition, based on its erroneous interpretation of “navigable waters” under the Act.
26   ///
27



     Complaint - 14                                                               Pacific Legal Foundation
                                                                                               930 G Street
                                                                              Sacramento, California 95814
                                                                                            (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 15 of 22




 1                                      FIRST CLAIM FOR RELIEF
 2                                ULTRA VIRES REGULATION OF ALL
 3                    “TRIBUTARIES” WITH AN ORDINARY HIGH WATER MARK
 4           70.       The preceding paragraphs are incorporated herein.
 5           71.       Under the Clean Water Act, the Corps and EPA may regulate “navigable waters.”
 6   33 U.S.C. §§ 1342(a)(1), 1344(a), 1362(7).
 7           72.       The 2015 Navigable Waters Definition defines “waters of the United States” to
 8   include all tributaries with an ordinary high water mark. 33 C.F.R. § 328.3(a)(5); 80 Fed. Reg.
 9   37,104-37,106.
10           73.       In Rapanos, a majority of the Supreme Court held that the term “navigable waters”
11   does not include all tributaries with an ordinary high water mark. Rapanos, 547 U.S. at 725
12   (rejecting the regulation of tributaries based on an ordinary high water mark because “[t]his
13   interpretation extended ‘the waters of the United States’ to virtually any land feature over which
14   rainwater or drainage passes and leaves a visible mark—even if only ‘the presence of litter and
15   debris’”). See also id. at 781 (Kennedy, J., concurring) (rejecting categorical regulation of
16   tributaries with an ordinary high water mark because “the breadth of this standard . . . [would]
17   leave wide room for regulation of drains, ditches and streams remote from any navigable-in-fact
18   water and carrying only minor water volumes toward it”).
19           74.       Categorical regulation of all tributaries with an ordinary high water mark exceeds
20   the scope of the Clean Water Act as interpreted by the Supreme Court. Therefore, the final rule is
21   arbitrary and capricious, and contrary to law, in violation of the Administrative Procedure Act. See
22   5 U.S.C. § 706(2)(A).
23                                    SECOND CLAIM FOR RELIEF
24                    ULTRA VIRES REGULATION OF ALL WATERS “ADJACENT”
25           TO ALL “TRIBUTARIES” WITH AN ORDINARY HIGH WATER MARK
26           75.       The preceding paragraphs are incorporated herein.
27   ///


     Complaint - 15                                                                Pacific Legal Foundation
                                                                                                930 G Street
                                                                               Sacramento, California 95814
                                                                                             (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 16 of 22




 1           76.       It is axiomatic that if the regulation of all tributaries with an ordinary high water
 2   mark is invalid then the categorical regulation of all waters adjacent to such tributaries is also
 3   invalid. See Rapanos, 547 U.S. at 781-82 (Kennedy, J., concurring) (Regulation of all tributaries
 4   with an ordinary high water mark “precludes its adoption as the determinative measure of whether
 5   adjacent wetlands are likely to play an important role in the integrity of an aquatic system
 6   comprising navigable waters as traditionally understood. Indeed, in many cases wetlands adjacent
 7   to tributaries covered by this standard might appear little more related to navigable-in-fact waters
 8   than were the isolated ponds held to fall beyond the Act’s scope in SWANCC.”).
 9           77.       The 2015 Navigable Waters Definition interprets the Act as including all waters
10   adjacent to any tributary. 33 C.F.R. § 328.3(a)(6); 80 Fed. Reg. 37,104.
11           78.       Categorical regulation of all waters adjacent to all tributaries with an ordinary high
12   water mark exceeds the scope of the Clean Water Act as interpreted by the Supreme Court.
13   Therefore, the final rule is arbitrary and capricious, and contrary to law, in violation of the
14   Administrative Procedure Act. See 5 U.S.C. § 706(2)(A).
15                                      THIRD CLAIM FOR RELIEF
16                    ULTRA VIRES REGULATION OF ALL INTERSTATE WATERS
17           79.       The preceding paragraphs are incorporated herein.
18           80.       The 2015 Navigable Waters Definition purports to regulate all interstate waters
19   regardless of navigability or connection to navigable-in-fact waters. 33 C.F.R. § 328.3(a)(2);
20   80 Fed. Reg. 37,104.
21           81.       Such waters would include isolated waters or waters that the Supreme Court
22   determined would have no connection or effect on navigable-in fact waters and could not be
23   regulated under the Clean Water Act. See SWANCC, 531 U.S. at 171-72 (“We cannot agree that
24   Congress’ separate definitional use of the phrase ‘waters of the United States’ constitutes a basis
25   for reading the term ‘navigable waters’ out of the statute. We said in Riverside Bayview Homes
26   that the word ‘navigable’ in the statute was of ‘limited import’ and went on to hold that § 404(a)
27   extended to nonnavigable wetlands adjacent to open waters. But it is one thing to give a word


     Complaint - 16                                                                   Pacific Legal Foundation
                                                                                                   930 G Street
                                                                                  Sacramento, California 95814
                                                                                                (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 17 of 22




 1   limited effect and quite another to give it no effect whatever. The term ‘navigable’ has at least the
 2   import of showing us what Congress had in mind as its authority for enacting the CWA: its
 3   traditional jurisdiction over waters that were or had been navigable in fact or which could
 4   reasonably be so made.”) (internal citation omitted).
 5           82.      Categorical regulation of all interstate waters would exceed the scope of the Clean
 6   Water Act as interpreted by the Supreme Court. Therefore, the final rule is arbitrary and capricious,
 7   and contrary to law, in violation of the Administrative Procedure Act. See 5 U.S.C. § 706(2)(A).
 8                                   FOURTH CLAIM FOR RELIEF
 9                      ULTRA VIRES REGULATION OF ISOLATED WATERS
10           83.      The preceding paragraphs are incorporated herein.
11           84.      The final rule purports to regulate all waters within 4,000 feet of another
12   jurisdictional water if it has a “significant nexus” to an interstate water or navigable-in-fact water.
13   33 C.F.R. § 328.3(a)(8); 80 Fed. Reg. at 37,104-105.
14           85.      This necessarily includes “isolated waters” which the Supreme Court has held as a
15   matter of law cannot be regulated under the Clean Water Act. See SWANCC, 531 U.S. at 172.
16           86.      The regulation of isolated water bodies would exceed the scope of the Clean Water
17   Act as interpreted by the Supreme Court in SWANCC and affirmed in Rapanos. Therefore, the
18   final rule is arbitrary and capricious, and contrary to law, in violation of the Administrative
19   Procedure Act. See 5 U.S.C. § 706(2)(A).
20                                     FIFTH CLAIM FOR RELIEF
21           PLAINTIFF WAS DENIED THEIR RIGHT TO NOTICE AND COMMENT
22           87.      The preceding paragraphs are incorporated herein.
23           88.      Federal agencies must conduct rulemaking in accord with the Administrative
24   Procedure Act which requires public notice of substantive rule changes and an opportunity for
25   public comment on those changes. 5 U.S.C. § 553(b), (c).
26           89.      Among other things, the final 2015 Navigable Waters Definition substantially
27   changed the category of “adjacent waters” from the proposed rule by including a definition of


     Complaint - 17                                                                  Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 18 of 22




 1   “neighboring” that includes: (1) all waters located within 100 feet of the ordinary high water mark
 2   of certain waters; (2) all waters within the 100-year floodplain and 1,500 feet of the ordinary high
 3   water mark of certain waters; and (3) all waters located within 1,500 feet of the high tide line of
 4   certain waters. This change was not subject to public review and comment.
 5           90.      The final 2015 Navigable Waters Definition substantially changed the category of
 6   “other waters” from the proposed rule by aggregating normally isolated waters to determine if they
 7   will have a “significant nexus” with downstream navigable-in-fact waters including: Prairie
 8   potholes; Carolina and Delmarva bays; pocosins; western vernal pools in California; and Texas
 9   coastal prairie wetlands. This change was not subject to public review and comment.
10           91.      The final 2015 Navigable Waters Definition also substantially changed the category
11   of “other waters” from the proposed rule by allowing case-by-case analysis of all waters within
12   4,000 feet of any other covered water. This change was not subject to public review and comment.
13           92.      And, the final 2015 Navigable Waters Definition substantially changed the case-
14   by-case analysis for determining a “significant nexus” from the proposed rule by defining such a
15   nexus based on the effect of any one of nine factors including: (i) sediment trapping; (ii) nutrient
16   recycling; (iii) pollutant trapping, transformation, filtering, and transport; (iv) retention and
17   attenuation of flood waters; (v) runoff storage; (vi) contribution of flow; (vii) export of organic
18   matter; (viii) export of food resources; and (ix) provision of life cycle dependent aquatic habitat
19   (such as foraging, feeding, nesting, breeding, spawning, or use as a nursery area) for species
20   located in certain waters. This change was not subject to public notice or comment.
21           93.      Based on these and other changes between the proposed and final versions of the
22   2015 Navigable Waters Definition, Plaintiff was deprived of notice and an opportunity to comment
23   on substantive changes to the proposed rule. Therefore, the final 2015 Navigable Waters Definition
24   is invalid and should be set aside for procedural inadequacy under the Administrative Procedure
25   Act. See 5 U.S.C. § 706(2).
26   ///
27



     Complaint - 18                                                               Pacific Legal Foundation
                                                                                               930 G Street
                                                                              Sacramento, California 95814
                                                                                            (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 19 of 22




 1                                     SIXTH CLAIM FOR RELIEF
 2                                  CONSTITUTIONAL VIOLATION:
 3                    IMPINGEMENT ON TRADITIONAL STATE AUTHORITY
 4           94.      The preceding paragraphs are incorporated herein.
 5           95.      In SWANCC, the Supreme Court held that federal regulation of small ponds and
 6   mudflats “would result in a significant impingement of the States’ traditional and primary power
 7   over land and water use.” 531 U.S. at 174.
 8           96.      The 2015 Navigable Waters Definition extends federal jurisdiction so far into local
 9   land and water resources that it necessarily undermines State power, in violation of the Tenth
10   Amendment. The Tenth Amendment provides that “[t]he powers not delegated to the United States
11   by the Constitution . . . are reserved to the States respectively, or to the people.” U.S. Const. amend.
12   X. Congress expressly acknowledged the prerogative of the States to regulate local land and water
13   use in the Clean Water Act itself: “It is the policy of the Congress to recognize, preserve and
14   protect the primary responsibilities and rights of the States to prevent, reduce, and eliminate
15   pollution, to plan the development and use (including restoration, preservation, and enhancement)
16   of land and water resources . . . .” 33 U.S.C. § 1251(b). Rather than preserve and protect these
17   rights and responsibilities, the 2015 Navigable Waters Definition eviscerates them.
18           97.      Therefore, the 2015 Navigable Waters Definition is contrary to law in violation of
19   the Administrative Procedure Act. See 5 U.S.C. § 706(2).
20                                   SEVENTH CLAIM FOR RELIEF
21        CONSTITUTIONAL VIOLATION: EXCEEDING THE COMMERCE POWER
22           98.      The preceding paragraphs are incorporated herein.
23           99.      In SWANCC, the Supreme Court not only recognized that federal regulation of
24   small water bodies would impinge on the power of the States to regulate local land and water use,
25   the Court also recognized that such regulation may exceed the scope of the commerce power as
26   limited by that Court’s decisions in United States v. Lopez, 514 U.S. 549 (1995), and United States
27   v. Morrison, 529 U.S. 598 (2000). SWANCC, 531 U.S. at 173. The Supreme Court raised similar


     Complaint - 19                                                                  Pacific Legal Foundation
                                                                                                  930 G Street
                                                                                 Sacramento, California 95814
                                                                                               (916) 419-7111
                    Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 20 of 22




 1   concerns in Rapanos over the Army’s broad interpretation of tributaries and adjacent wetlands.
 2   “Likewise, just as we noted in SWANCC, the Corps’ interpretation stretches the outer limits of
 3   Congress’s commerce power.” Rapanos, 547 U.S. at 738 (Scalia, J., for the plurality). But here,
 4   the 2015 Navigable Waters Definition goes even further than the interpretation of “navigable
 5   waters” advanced in those cases.
 6           100.     The 2015 Navigable Waters Definition includes “all waters” which are, have been,
 7   or reasonably could be used “in interstate or foreign commerce.” 33 C.F.R. § 328.3(a)(1); 80 Fed.
 8   Reg. 37,104 (June 29, 2015). This would include waters included within The Daniel Ball definition
 9   of navigable waters of the United States, which are limited to those waters that can be used to
10   transport interstate commerce. 77 U.S. at 563. This is consistent with the Supreme Court’s
11   statement that the Act’s application is limited to Congress’ traditional concern with navigation.
12   But the 2015 Navigable Waters Definition extends far beyond to include waters merely used in or
13   related to interstate commerce.
14           101.     Therefore, the 2015 Navigable Waters Definition is contrary to law in violation of
15   the Administrative Procedure Act. See 5 U.S.C. § 706(2).
16                                     EIGHTH CLAIM FOR RELIEF
17                    CONSTITUTIONAL VIOLATION: VOID FOR VAGUENESS
18           102.     The preceding paragraphs are incorporated herein.
19           103.     The Act imposes criminal penalties for violations of its protections of “navigable
20   waters.” 33 U.S.C. § 1319(c).
21           104.     The Supreme Court has held, in SWANCC and Rapanos, that the term “navigable
22   waters” in the Act does not encompass all non-navigable waters upstream of waters that are
23   navigable-in-fact.
24           105.     To the extent that the term “navigable waters” in the Act is properly interpreted to
25   include non-navigable waters upstream of or isolated from navigable-in-fact waters, the Act
26   provides no intelligible principle for determining which upstream non-navigable waters are
27   included and which are not.


     Complaint - 20                                                                 Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
                    Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 21 of 22




 1           106.     The term “navigable waters” in the Act is thus void for vagueness, in violation of
 2   the Due Process Clause of the U.S. Constitution, if it is interpreted to include other than navigable-
 3   in-fact waters and the territorial seas.
 4           107.     Therefore, the 2015 Navigable Waters Definition is contrary to law in violation of
 5   the Administrative Procedure Act. See 5 U.S.C. § 706(2).
 6                                         PRAYER FOR RELIEF
 7           Plaintiff prays for judgment from this Court as follows:
 8           1.       A declaratory judgment stating that the categorical regulation of all tributaries as
 9   defined by the 2015 Navigable Waters Definition is contrary to law and invalid;
10           2.       A declaratory judgment stating that the categorical regulation of adjacent waters as
11   defined by the 2015 Navigable Waters Definition is contrary to law and invalid;
12           3.       A declaratory judgment stating that the categorical regulation of all interstate waters
13   as defined by the 2015 Navigable Waters Definition is contrary to law and invalid;
14           4.       A declaratory judgment stating that the regulation of hydrologically isolated waters
15   and other waters that only may affect or may be used in interstate commerce, as defined by the
16   2015 Navigable Waters Definition, is contrary to law and invalid;
17           5.       A declaratory judgment stating that the 2015 Navigable Waters Definition is invalid
18   because it lacked the notice and comments procedures required by the Administrative Procedure
19   Act;
20           6.       A declaratory judgment stating that the 2015 Navigable Waters Definition unduly
21   impinges on the States’ traditional power over land and water use and therefore is invalid under
22   the Constitution of the United States;
23           7.       A declaratory judgment stating that the 2015 Navigable Waters Definition exceeds
24   the commerce power and is invalid under the Constitution of the United States;
25           8.       A declaratory judgment that the term “navigable waters” in the Clean Water Act is
26   void for vagueness.
27           9.       An injunction barring federal Defendants from asserting federal jurisdiction based


     Complaint - 21                                                                   Pacific Legal Foundation
                                                                                                   930 G Street
                                                                                  Sacramento, California 95814
                                                                                                (916) 419-7111
                   Case 2:19-cv-00569 Document 1 Filed 04/16/19 Page 22 of 22




 1   on the 2015 Navigable Waters Definition or otherwise enforcing the 2015 Navigable Waters
 2   Definition;
 3           10.      An award to Plaintiff of reasonable attorneys’ fees and costs, pursuant to 28 U.S.C.
 4   § 2412, or any other authority, including the Court’s inherent authority, as appropriate; and,
 5           11.      An award of any other relief as the Court may deem proper.
 6           DATED: April 16, 2019.
                                                    Respectfully submitted,
 7

 8                                                  By: s/ Ethan W. Blevins
                                                    ETHAN W. BLEVINS, WSBA # 48219
 9                                                  Pacific Legal Foundation
                                                    255 South King Street, Suite 800
10
                                                    Seattle, Washington 98104
11                                                  Telephone: (206) 619-8944
                                                    Email: EBlevins@pacificlegal.org
12

13
                                                    ANTHONY F. FRANÇOIS, Cal. Bar # 184100*
                                                    MOLLIE R. WILLIAMS, Cal. Bar # 322970*
14                                                  DANIEL M. ORTNER, Va. Bar # 89460*
                                                    Pacific Legal Foundation
15                                                  930 G Street
16
                                                    Sacramento, California 95814
                                                    Telephone: (916) 419-7111
17                                                  Fax: (916) 419-7477
                                                    Email: AFrancois@pacificlegal.org
18
                                                    Email: MWilliams@pacificlegal.org
19                                                  Email: DOrtner@pacificlegal.org

20                                                  Counsel for Plaintiff
21
                                                    * Pro Hac Vice Admission Pending
22

23

24

25

26

27



     Complaint - 22                                                                 Pacific Legal Foundation
                                                                                                 930 G Street
                                                                                Sacramento, California 95814
                                                                                              (916) 419-7111
